TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00201-CV




Liberty Coach, Inc.

v.

Motor Vehicle Board of the Texas Department of Transportation
and Buddy Gregg Motor Homes, Inc. 





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN400318, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N
                        Because we consolidated cause number 03-04-00201-CV into cause number 03-04-00200-CV for all purposes, we both reinstate and dismiss cause number 03-04-00201-CV.
 
                                                                                                                                                            
                                                                        David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
       Justice Kidd Not Participating

Dismissed

Filed:   July 28, 2005